Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “the stem (5) being provided with a retaining ring (11) at its outlet opening (9) serving as an abutment for the elastic element (8), the lower end of the elastic element (8) oriented towards the side of the can being supported in an annular groove of the valve body (6)” in claim 1. The closest prior arts are Nikolich (US PN 5,115,944), Laidler (US PG PUB 2010/0044400), Cockings (US PN 7,455,199), and Katz (US PN 4,964,540). The prior arts teach a generic structure of a valve element for an aerosol can dispenser comprising a mounting cup, a valve body, a can attachment and a bag attachment. However, none of the prior arts teach a retaining ring placed on the stem outside of the aerosol can that abuts an elastic element that is also outside of the can. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-13 and 15-16 (now renumbered 14-15) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754